DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s amendment filed February 6, 2020 has been entered.  Claims 14-25 are cancelled.  Claims 1-13 and 26-31 are pending.  Claims 4-12 are amended.  Claims 26-31 are new.  Claims 1-13 and 26-31 are currently under examination.  

Drawings
The drawings are objected to because:
in Figures 2 and 4, the images are grainy and difficult to discern
in Figure 3, the labels on the x-axis are difficult to read.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Specification
The disclosure is objected to because of the following informalities: 
on page 5 and throughout the disclosure, the term “muscle specific control element” appears unhyphenated as “muscle specific control element”, but appears in hyphenated form as “muscle-specific control element” in paras [0016] and [0032].  The terms should be hyphenated consistently throughout the disclosure.
on page 5 and throughout the disclosure, the term “micro-dystrophin” is hyphenated, but appears unhyphenated in paras [0016] and [0083]
on page 5, para [0016], line 25, “mef” should be in parentheses and capitalized to read “(MEF)”
on page 5, para [0016], lines 27 and 28, “c” and “i” should be capitalized
on page 5, para [0016], line 30, “(gre)” should be capitalized to read “(GRE)”
on page 7, para [0026], line 18, the paragraph appears to be a continuation of para [0025].  Paragraph numbering should be corrected throughout the disclosure.
on page 11, para [0052], line 6, the word “does” should read “doses”
on page 15, para [0070], line 1, the word “or” should not be italicized
on page 20, para [0085], line 32, the word "in vitro" should be all italicized to read "in vitro".
Appropriate correction is required.



Claim Objections
Claims 1, 3-6, 10, 13, 26, and 31 are objected to because of the following informalities and/or typographical errors:  
claim 1, line 1 contains an extra space between "sequence" and "of"
claim 3, line 3 reciting “mef” should read “(MEF)”
claim 3, line 6 reciting “c” twice should read “C”
claim 3, line 7 reciting “i” should read “I”
claim 4, line 1 reciting "recombinants" should read "recombinant"
claim 5, line 2 contains an extra space between "sequence" and "of"
claim 6, line 2 reciting "the vector is a the serotype" should recite either "a" or "the" or neither “a” nor “the”
claim 10, line 1 contains an extra space between "claim 8" and "wherein" 
claim 10, line 2 contains an extra space between “is” and “Duchenne"
claim 13, line 2 contains an extra space between "administered" and "by"
claim 26, line 1 reciting "the vector is a the serotype" should recite either "a" or "the" or neither
claim 31, line 2 contains an extra space between "administered" and "by".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-13 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites "The recombinant AAV vector of claim 2 wherein the muscle specific control element is" “myocyte-specific enhancer binding factor mef”, “myosin heavy chain (MHC)”, and "hypoxia-inducible nuclear factors”, which are proteins.  It is unclear how a vector comprising nucleotide sequences can comprise proteins.
Claim 8 recites "administering a therapeutically effective amount of the recombinant AAV vector of claim 1", but does not specify to whom the recombinant AAV vector of claim 1 is to be administered.  The specification in paragraphs [0070]-[0080] establish that the term administering used in the invention includes in vivo, ex vivo, and in vitro (including syngeneic or xenogeneic) administration and transplantation of cells.  Claim 8 is unclear because it does not specify to whom the recombinant AAV vector of claim 1 is to be administered.  Claims 10-13 are included in this rejection as they require the limitations of claim 8, but do not overcome the rejection because they fail to clarify to whom the recombinant AAV vector of claim 1 is to be administered.
Claim 9 recites “administering a therapeutically effective amount of the recombinant AAV vector of claim 1", but does not specify to whom the recombinant AAV vector of claim 1 is to be administered.  As mentioned above, the specification in paragraphs [0070]-[0080] establish that the term administering used in the invention includes in vivo, ex vivo, and in vitro (including syngeneic or xenogeneic) administration and transplantation of cells.  Claim 9 is unclear because it does not specify to whom the recombinant AAV vector of claim 1 is to be administered.  Claims 28-31 are included in this rejection as they require the limitations of claim 8, but do not overcome the rejection because they fail to clarify to whom the recombinant AAV vector of claim 1 is to be administered.
Claim 11 recites the limitation "the composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “the composition”, but claim 8 from which claim 11 depends does not recite a composition.  It is unclear what composition is to be administered.  
Claim 12, and claim 13 as it depends from claim 12, recites the limitation "the composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites “the composition”, but claim 9 from which claim 29 depends does not recite a composition.  It is unclear what composition is to be administered.  
Claim 30, and claim 31 as it depends from claim 31, recites the limitation "the composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
SEQ ID NOs: 1 and 2 are free of the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takeda (Japanese Patent No. JPH11318467A, published November 24, 1999; as cited in the IDS filed June 3, 2020 as Foreign Patent Document Cite No. 1) discloses a method for introducing a dystrophin gene into skeletal muscle and a nucleotide sequence having at least one hinge 1, hinge 4 and rod domain of a dystrophin gene and a length of 4.5 kb or less, or hybridizing to the nucleotide sequence (see abstract).  Takeda further discloses a therapeutic agent for muscular dystrophy comprising an adenovirus (see abstract).  Takeda discloses SEQ ID NO: 1, a recombinant AAV vector comprising 3747 nucleotides of a shortened dystrophin having 99.4% identity with SEQ ID NO: 1 of the instant application (see attached sequence alignment).  However, there is no motivation to substitute the sequence of Takeda to arrive at SEQ ID NO: 1 as recited in the instant application.

Claims 1, 4, 6, and 26 would be allowable if rewritten to overcome the claim objections.
Claims 2are objected to as being dependent upon an objected base claim (claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 is objected to as being dependent upon an objected base claim (claim 5), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636